COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                            §

     IN RE                                                  §                  No. 08-19-00299-CV

     ROBERT CROYSDILL,                                      §           AN ORIGINAL PROCEEDING

                                        Relator.            §                   IN MANDAMUS

                                                            §

                                         MEMORANDUM OPINION

           Relator Robert Croysdill, pro se, has filed a mandamus petition against the Honorable Dick

Alcala, judge of the 34th District Court. Croysdill alleges that Judge Alcala has failed to follow

this Court's mandate on remand from a related appeal.1 The petition for writ of mandamus is

denied.

           Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). The burden is on the

relator to show he is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d
315, 317 (Tex. 2005) (orig. proceeding). After reviewing the mandamus petition and record, we



1
    See Croysdill v. Old Republic Ins. Co., 490 S.W.3d 287, 290-91 (Tex.App.--El Paso 2016, no pet.).
conclude that Relator has failed to show that he is entitled to mandamus relief. Accordingly, we

deny the petition for writ of mandamus.

                                             JEFF ALLEY, Chief Justice

January 23, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2